DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-4 in the Remarks, filed October 22, 2021, with respect to claims 1, 3-7, 9-12, and 14-27 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-7, 9-12, and 14-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious for “a scrambler initializer for overloading at least one bit of the Scrambler Initialization Field to carry control information, the control information indicating further corresponding operations in the transmitter including a channel bandwidth to be used by the transmitter”, when the scrambler initializer is considered within the specific structure or combination of steps recited in the device of claim 1 or in the method of claim 12. The prior art of record fails to teach or make obvious for “a scrambling data extractor configured to interpret at least one bit of the Scrambler Initialization Field as control information following decoding, the control information indicating further corresponding operations in the transmitter including a channel bandwidth to be used by the transmitter”, when .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 




/DUC T DUONG/Primary Examiner, Art Unit 2467